Exhibit 10.2

Form of Promissory Note

PROMISSORY NOTE

Dated as of June 25, 2018

made by

EMPIRE RESORTS, INC.,

as Maker,

for the benefit of

KIEN HUAT REALTY III LIMITED,

as Holder

 

Subject to Subordination and Standstill Agreement, dated as of June

25, 2018, made by Kien Huat Realty III Limited in favor of Bangkok

Bank, PCL, New York branch



--------------------------------------------------------------------------------

PROMISSORY NOTE

EMPIRE RESORTS, INC.

 

$30,000,000    New York, New York    June 25, 2018

FOR VALUE RECEIVED, the undersigned EMPIRE RESORTS, INC., a Delaware
corporation, having an address at c/o Monticello Raceway, Route 17B, P.O. Box
5013, Monticello, New York 12701 (the “Maker”), promises to pay to KIEN HUAT
REALTY III LIMITED, a corporation organized in the Isle of Man, having its
offices c/o 21st Floor Wisma Genting, Jalan Sultan Ismail, Kuala Lumpur,
Malaysia, and its registered successors and assigns (the holder of this Note
from time to time, or any portion hereof, is hereinafter referred to as the
“Holder”) or to such other account pursuant to such other wiring instruction as
the Holder may from time to time designate in writing, the maximum principal
amount of up to THIRTY MILLION DOLLARS AND NO CENTS ($30,000,000), plus all
accrued and unpaid interest which is added thereto pursuant to the terms hereof
or so much thereof as may be outstanding from time to time (the “Principal
Amount”), together with interest thereon and all other amounts payable to the
Holder under the Loan Documents with respect to the Loan, such principal,
interest and other amounts to be payable as provided in the Loan Agreement (as
defined below) and the other Loan Documents. Capitalized terms used herein but
not otherwise defined herein shall have the meanings assigned to such terms in
the Loan Agreement.

This Promissory Note (this “Note”) is the Note referred to in that certain Loan
Agreement, dated as of the date hereof, by and between the Maker, as borrower,
and the Holder, as lender, (as amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”) and evidences the
Loan made by the Holder. Reference to the Loan Agreement is hereby made for a
statement of the rights of the Holder and the duties and obligations of the
Maker, but neither this reference to the Loan Agreement nor any provision
thereof shall affect or impair the absolute and unconditional obligation of the
Maker to pay the principal, interest and other amounts payable with respect to
this Note when due. The Principal Amount shall bear interest at the rates
provided for in the Loan Agreement.

All Advances under the Loan Agreement and interest accrued pursuant to the Loan
Agreement with respect to the Loan and all prepayments of principal, and the
resulting changes to the Principal Amount, may be endorsed by the Holder upon
Schedule A hereto attached which is a part of this Note; provided, however, that
the failure of the Holder to make any such endorsement shall not in any manner
affect the obligation of the Maker to repay the Principal Amount in accordance
with the terms hereof. Such endorsements (absent manifest error) shall be prima
facie evidence of the Principal Amount.

The principal sum evidenced by this Note, together with accrued interest and
other sums or amounts due hereunder, shall become immediately due and payable at
the option of the Holder upon the occurrence and during the continuation of any
Event of Default in accordance with the provisions of the Loan Agreement.

 

2



--------------------------------------------------------------------------------

With respect to the amounts due and payable pursuant to this Note, the Maker
waives demand, presentment and notice, except for notices required by any
Governmental Authority and the Loan Documents.

The Maker shall have the right to voluntarily prepay this Note without penalty
pursuant to and in accordance with the terms and provisions of the Loan
Agreement.

In no event shall the amount of interest (and any other sums or amounts that are
deemed to constitute interest under applicable Law) due or payable hereunder
(including interest calculated at the Default Rate) exceed the maximum rate of
interest designated by applicable Law (the “Maximum Amount”), and in the event
such excess payment is inadvertently paid by the Maker or inadvertently received
by the Holder, then such excess sum shall be credited as a payment of principal
on this Note, and if in excess of the outstanding Principal Amount of this Note,
shall be immediately returned to the Maker upon such determination. It is the
express intent hereof that the Maker not pay and the Holder not receive,
directly or indirectly, interest in excess of the Maximum Amount.

Other than as expressly set forth in the Loan Documents, this Note may not be
assigned in whole or in part by the Maker.

The Holder shall not by any act, delay, omission or otherwise be deemed to have
amended, modified, supplemented, waived, extended, discharged or terminated any
of its rights or remedies, except by an amendment, modification, supplement,
waiver, extension, discharge or termination in writing and signed by the
appropriate parties, as may be applicable pursuant to the Loan Agreement. All
rights and remedies of the Holder under the terms of this Note and applicable
statutes or rules of law shall be cumulative, and may be exercised successively
or concurrently. The Maker agrees that there are no defenses, equities or
setoffs with respect to the obligations set forth herein.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable Law, but if any provision
of this Note shall be prohibited by or invalid under applicable Law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to the conflict of laws principles thereof,
to the extent the application of the laws of another jurisdiction would be
required thereby.

ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE HOLDER OR THE MAKER ARISING OUT
OF OR RELATING TO THIS NOTE MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
NEW YORK, NEW YORK. THE MAKER, AND BY ACCEPTANCE OF THIS NOTE, THE HOLDER,
HEREBY (i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT
ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM AND (ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY
SUIT, ACTION OR PROCEEDING.

 

3



--------------------------------------------------------------------------------

THE MAKER AND, BY ACCEPTANCE HEREOF, THE HOLDER, TO THE FULLEST EXTENT THAT EACH
MAY LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION), BROUGHT BY EITHER PARTY HERETO WITH
RESPECT TO THIS NOTE OR THE OTHER LOAN DOCUMENTS.

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT.
REQUESTS FOR INFORMATION REGARDING THE ORIGINAL ISSUE DISCOUNT ON THE NOTES MAY
BE DIRECTED TO MAKER AT MONTICELLO CASINO AND RACEWAY, ROUTE 17B, P.O. BOX 5013,
MONTICELLO, NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Promissory Note to be executed as
of the day and year first above written.

 

MAKER:

By: EMPIRE RESORTS, INC.

        a Delaware corporation

        By:  

 

  Name:   Title:

 

5



--------------------------------------------------------------------------------

SCHEDULE A

 

Holder

   Date Acquired     Advance      Interest
Payment
Date      Amount of
Interest
Accrued      Amount of
Principal
Paid to
Holder      Total Unpaid
Principal
Balance
owing to
Holder
(“Principal
Amount”)  

Kien Huat Realty III Limited

     [         ], 2018      $[        ]        N/A      $ 0      $ 0      $
[         ] 

 

6